Citation Nr: 0101345	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a recurrent 
pterygium of the left eye, claimed as due to undiagnosed 
illness.

2. Entitlement to an increased evaluation for a skin 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981 and from  October 1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1997 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that a rating decision of March 2000 denied 
entitlement to service connection for multiple claimed 
disabilities.  As a notice of disagreement with that 
determination is not of record, those issues are not before 
the Board at this time.  See 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2000). 


FINDINGS OF FACT

1. A pterygium of the left eye, diagnosed years after the 
veteran's active service, is a known clinical diagnosis.

2. The veteran's skin disorder is not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.


CONCLUSIONS OF LAW

1. Service connection for a recurrent pterygium of the left 
eye, claimed as due to undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000).

2. An evaluation in excess of 10 percent for a skin disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 4.20, 4.118, Diagnostic Code 7806 
(2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute. All relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded VA 
examinations to diagnose his current disabilities and to 
assist in rating his service connected disability.  With 
regard to the adequacy of the examinations of the veteran's 
skin, the Board notes that the reports of the examinations 
reflect that the VA examiner recorded the past medical 
history, noted the veteran's current complaints, conducted 
physical examinations, noted the clinical findings, and 
rendered appropriate diagnoses. For these reasons, the Board 
finds that the examinations were adequate for rating 
purposes.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims and the Board will proceed to consider 
the claims on the merits. See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A). 

I. Service Connection Claim

At a VA Persian Gulf Registry examination in February 1995, a 
pterygium of the left eye was noted.  In March 1997, at a VA 
Medical Center, the veteran underwent excision of a pterygium 
of the left eye.  At a VA eye examination in September 1997, 
visual acuity was 20/20, bilaterally; a recurrent pterygium 
of the left eye was noted. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 3.317 (1999) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2001, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2).   To be "chronic" 
a disability must have existed for six months or more or have 
exhibited intermittent episodes of improvement and worsening 
over a six-month period.  Id.

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and he thus has 
qualifying service.  Turning to the medical nature of the 
claims at issue, the Board finds that the claim for service 
connection for a pterygium of the left eye, claimed as an eye 
disorder, as due to undiagnosed illness, is excluded by 
application of the regulation, as 38 C.F.R. § 3.317(a)(1)(ii) 
provides that the disability by history, physical 
examination, and laboratory tests must not be attributed to 
any known clinical diagnosis, and pterygium is a known 
clinical diagnosis.  Entitlement to service connection for a 
recurrent pterygium of the left eye is thus not established.  
38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. § 3.317.

II. Increased Rating Claim

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran appeals the initial rating assigned for a 
disability, consideration should be given as to whether 
"staged ratings" may be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran's service connected skin disorder has been rated 
as analogous to eczema.  See 38 C.F.R. § 4.20 (2000).  Under 
38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to 
eczema, slight, if any, exfoliation, exudation, or itching, 
if on a nonexposed or small area of skin, warrants a 
noncompensable evaluation.  Exfoliation, exudation, or 
itching, if involving an exposed surface or exposed area, 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions or 
marked disfigurement.

In March 2000 and again in August 2000, the veteran underwent 
examinations of his skin by the same VA examining physician, 
who did not report any constant exudation or itching, 
extensive lesions, or marked disfigurement.  At the 
examination in August 2000, the only findings were 
erythematous papules on the back and alopecia patches on the 
groin, with hyperpigmentation.  The pertinent diagnoses were 
folliculitis of the back, chronic intertrigo, and angioedema, 
by history.  Therefore, the criteria for an evaluation in 
excess of 10 percent for the veteran's skin disorder are not 
met, and entitlement to increased evaluation is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Service connection for a recurrent pterygium of the left eye, 
claimed as due to undiagnosed illness, is denied.

An increased evaluation for a skin disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

